01/27/2022



                                                                               Case Number: DA 21-0493




         IN THE SUPREME COURT OF THE STATE OF MONTANA
                        Case No. DA 21-0493

J&L LANDS, LP, a Montana Limited
Partnership,
                                                 ORDER GRANTING
                    Plaintiff/Appellee,       UNOPPOSED MOTION FOR
                                             EXTENSION OF TIME TO FILE
-vs-                                             RESPONSE BRIEF

JERRY W. NEZAT,

                 Defendant/Appellant.


       Appellee J&L Lands, LP having filed an Unopposed Motion for Extension of

Time to File Response Brief, and good cause appearing therefor;

       IT IS HEREBY ORDERED that Appellants’ Response Brief shall be filed on

or before March 7, 2022.

       ELECTRONICALLY SIGNED AND DATED BELOW.




                                                                   Electronically signed by:
                                    Page 1 of 1                       Bowen Greenwood
                                                                  Clerk of the Supreme Court
                                                                       January 27 2022